COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       John Laurie Bush, Jr. v. The State of Texas

Appellate case number:     01-18-00357-CR

Trial court case number: 221956

Trial court:               County Criminal Court at Law No. 1 of Brazoria County

         On April 30, 2019, this case was abated and remanded to the trial court to determine
whether appellant wished to prosecute the appeal and, if so, whether or not appellant should be
appointed counsel. On May 15, 2019, the trial court held a hearing on our abatement order but
appellant failed to appear. The supplemental clerk’s record contains the trial court’s written
findings of fact that appellant is not indigent, but he has not made the necessary arrangements for
filing a brief.

         Accordingly, we REINSTATE this case on the Court’s active docket. The case will be
set for submission and considered without briefs. See TEX. R. APP. P. 38.8(b)(4) (“If the trial court
has found that the appellant . . . is not indigent but has not made the necessary arrangements for
filing a brief, the appellate court may consider the appeal without briefs, as justice may require.”);
see also Ayala v. State, No. 01-13-00393-CR, 2015 WL 161788, at *1 (Tex. App.—Houston [1st
Dist.] Jan. 13, 2015, no pet.) (mem. op., not designated for publication); Compian v. State, No. 01-
08-00034-CR, 2010 WL 3220644, at *2 (Tex. App.—Houston [1st Dist.] Aug. 12, 2010, no pet.)
(mem. op., not designated for publication).

       It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack_____
                    Acting individually  Acting for the Court


Date: __June 6, 2019___